Mr. Justice Sterrett
delivered the opinion of the court April 14, 1884.
This record presents the question, wnether the Aet of May 29, 1879, P. L., 194, enlarging “the jurisdiction of justices of the peace,” etc., embraces proceedings by attachment under the 27th section of the Act July 12, 1842, Purd., 857, pi. 77. The ruling of the court below, deciding this question in the negative, is the only matter assigned for error.
The first section of the Act of 1879 declares “that the aldermen, magistrates and justices of the peace, in this Commonwealth, shall have concurrent jurisdiction with the Courts of Common Pleas of all actions arising from contract, either express or implied, and of all actions of trespass and of trover and conversion, wherein the sum demanded does not exceed three hundred dollars, except in cases of real contract, where the title to lands or tenements may come in question, or action upon promise of marriage.” The second section prescribes special modes of proceeding in certain cases, etc.; and the third section repeals “all Acts or parts of Acts inconsistent with the provisions of the previous sections. The Act makes no provision for the issue, service or return of original, mesne or final process; nor, aside from the special provisions contained in the second section, does it prescribe any form of *614procedure in either of the kinds of action mentioned therein. It was evidently intended that the system of practice prescribed by the Act of 1810, and Acts supplementary thereto, so 'far as not modified by the second section of the Act aforesaid, should be applicable to the enlarged as fully as" it was to the more limited jurisdiction of aldermen and justices of the peace prior to the Act of 1879. In other words, that Act is in the nature of a further supplement'to the Act of 1810, and other Acts supplementary thereto. They are all at least in pari materia, and must be construed together.
The first section of the Act of 1810, almost in the very words of the Act of 1879, gives justices of the peace “jurisdiction of all causes of action arising from contract, either express or implied, in all cases where the sum demanded is not above one hundred dollars.” ' The next .section, pointing out the’mode of proceeding, provides for the issue, service and return of a summons, if the defendant is a freeholder, and if not, then either a summons or warrant of arrest at the election of the plaintiff; but, the right to proceed against non-freeholders by warrant' of arrest, &c., was almost entirely taken away by the Act of 1842, abolishing imprisonment for debt. Provision is however made in the Act for special proceedings against the person or property of fraudulent debtors. For example, the 27th section, under which the plaintiff in this case proceeded, provides that upon giving bond, as therein required, and making affidavit “ that the defendant is about to remove from the county any of his property with intent to defraud his creditors, or has assigned, disposed of, or secreted, or is about to assign, dispose of or secrete any of his property with like fraudulent intent,” etc., the plaintiff shall be entitled to a writ of attachment under which the property of the defendant may forthwith be attached and .held, to answer the. plaintiff’s claim when finally adjudicated. In so far as., the Act of 1842 provides for and regulates proceedings before justices of the peace, it is, in its nature and effect, supplementary to the Act of 1810. The abolishment of imprisonment for debt, generally, necessitated some change in the mode of proceeding before justices of the peace as well as in court; and that was provided for by the Act. It effected a change in the mode of proceeding in certain cases, rather than an enlargement of the jurisdiction of justices of-the peace. The same limitation, as to amount, was preserved.
The cause of ■action in this case clearly arose from contract, and if plaintiff had chosen to waive his right to commence by attachment under the Act of 1842, and had proceeded by summons in the ordinary way, it is conceded the justice would have had jurisdiction to the limit of $S0Q, fixed. by the Act of *6151879. There is no valid reason why the enlarged jurisdiction should apply to the latter and not to the former mode of proceeding. It cannot be pretended that a proceeding by attachment for the purpose of collecting a debt is not an action, in the full legal sense of the word. As defined by Blackstone, an action is “ the lawful demand of one’s right; ” or, in the language of Justinian, “Jus prosequendi injudieio quod alieui debptur.” It includes all the formal proceedings prescribed by law for adjudicating and enforcing a right, or denying an unfounded claim or demand. The popular meaning of the word is precisely the same. As defined by Webster, an action is “a suit or process by which a demand is made of a light in a court of justice; a claim made before a tribunal.”
The language of the Act is clear and explicit, and we have no doubt it was intended to embrace proceedings such as this, under the Act of 1842 as well 'as ordinary actions commenced by summons under the Act of 1810.
The judgment of the Court of Common Pleas is reversed and set aside, and the judgment of the justice is affirmed and record remitted for further proceedings thereon according to law.